Case: 15-60579   Document: 00513362256   Page: 1   Date Filed: 01/29/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT

                              No. 15-60579
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                            Summary Calendar                             FILED
                                                                  January 29, 2016
                                                                    Lyle W. Cayce
JESSE M. SKINNER; MANUEL E. SKINNER, JR.,                                Clerk

                                         Plaintiffs-Appellants
v.

JOHN BORDAGES, JR., Individually; CRAIG SHOWS, Individually; JOHN
HAWKINS, Individually; MARY FORETICH, Individually; TERRY DAVIS,
individually; KEITH DAVIS, Individually; CARLO ROBOTTI, Individually;
BRIAN MACCARTHY, Individually; TOM DEICHMANN, Individually;
BURNELL DEDEAUX, Individually; LUIS HAWKINS, Individually;
CHARLES BRANDON MOORE, Individually; KARL WINTER, Individually;
GPCH-GP, INCORPORATED, A Delaware Corporation, doing business as
Garden Park Medical Center; JOHN/JANE DOE NO. 1, Dr.; Emergency
Room Doctor, as employee and agent of GPCH-GP, Inc., d/b/a, a/k/a Garden
Park Medical Center; and in his/her Individual Capacity; JANE/JOHN DOE,
Nurse; Emergency Room Nurse, as an employee and agent of GPCH-GP, Inc.,
d/b/a, a/k/a Garden Park Medical Center; and in his/her Individual Capacity;
JOHN/JANE DOE NO. 2, Dr.; X-Ray Physician, as an employee and agent of
GPCH-GP, Inc., d/b/a, a/k/a Garden Park Medical Center, and in his/her
Individual Capacity; JOHN/JANE DOE NO. 3, Dr./Mr./Mrs./Ms.: Hospital
Administrator, as an employee and agent of GPCH-GP, Inc., d/b/a, a/k/a
Garden Park Medical Center, and in his/her Individual Capacity; JOHN B.
METCALF, Individually; ROBERT HILLIER, Dr.; M.D.; Individually; ROY
HUGH FLEMING, M.D.; TOM WHEELER, Individually,

                                         Defendants-Appellees



                Appeal from the United States District Court
                  for the Southern District of Mississippi
                          USDC No. 1:13-CV-314


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
     Case: 15-60579      Document: 00513362256         Page: 2    Date Filed: 01/29/2016



                                      No. 15-60579
PER CURIAM:*
       Proceeding pro se, Plaintiffs-Appellants Jesse M. Skinner and Manuel
E. Skinner, Jr. appeal the several rulings of the district court, culminating
with its Final Judgment of August 6, 2015, which dismissed the action of
Plaintiffs-Appellants. Our review of the record on appeal in this case,
including the briefs of the parties and, inter alia, the district court’s
Memorandum Opinion and Order of September 9, 2014, satisfies us that the
Judgment of that court should be affirmed in all respects.

AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2